Citation Nr: 1451255	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  At the hearing, the Veteran informed the Board that he desired to withdraw from his appeal the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a respiratory disability and if so whether the claim should be granted.  The Board will limit its consideration accordingly.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


FINDING OF FACT

The Veteran's chronic headaches originated while he was serving on active duty.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for headaches because they are due to a mine blast during service.

The Veteran's service treatment records indicate that he was involved in a mine blast in August 1970.  His post-service treatment records reveal a diagnosis of headaches in December 2006.  

In October 2013, the Veteran's psychiatrist examined him and reviewed his history.  She concluded that it was as likely as not that his headaches were a result of the blast injury during service in Vietnam. 

The Veteran testified in a December 2013 hearing that he began experiencing headaches when he injured his neck, head, and back in a land mine blast in Vietnam.  The headaches had been ongoing ever since and had become debilitating in 2006.

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for headaches because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's service treatment records show that he was involved in a land mine blast during service.  Also, the Veteran credibly testified at his hearing that his headaches began following the mind blast in service and continued thereafter.  Furthermore, after examining the Veteran and reviewing his history, the Veteran's psychiatrist opined that it was as likely as not that his headaches were a result of his mine blast injury during service in Vietnam.  There is no contrary medical opinion of record.  Therefore, the Board finds that service connection for headaches is warranted.


      (CONTINUED ON NEXT PAGE)
      

ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


